Case
Case 1:19-cv-11174-PKC
     1:19-cv-11174-PKC Document
                       Document 20
                                19 Filed
                                   Filed 06/04/20
                                         06/03/20 Page
                                                  Page 1
                                                       1 of
                                                         of 2
                                                            2
      Case
      Case 1:19-cv-11174-PKC
           1:19-cv-11174-PKC Document
                             Document 20
                                      19 Filed
                                         Filed 06/04/20
                                               06/03/20 Page
                                                        Page 2
                                                             2 of
                                                               of 2
                                                                  2




June 4, 2020
